672




               OFFICE      OF THE A’IT’ORNEY       GENERAL      OF TEXAS

                                          AUSTIN

!’ :--I=



      Eoanorable C. FL Carne&
      State Auditor
      Austin, Texas
      D0ar Sir:




                   wo ham *aoe1o
      requesting     the opfoion     of th
      tfoncd    subject,     whloh lett




                                                    f   the booka, aria aooount6
                                                   Offfoe,   we ffnd   that   thrr,




               that e rather large umber of euoh aooounte hare not
               been pald in to the General Land Mfioc-in  taot,
Boa.   0. R. Caraesi         Pam   2



        these  aooounta whloh are aatually peist due, aoim ror
        eereral   pears, amount to seyeral thousand dollare,
       part of this haying boon iron the adsinistration
       limedlately     prior to that of the present Land Comala-
       slonsr.
              *Ie it legal    for these   lGntt.ers to ba handled   in
       this    rammer?
             Vlhether or not it lr legal       upon whom dooa the
       re~ponelbllltf     rest ror the 0~0lieotlon   or the66 oooounta
       for mnel due the State?       Pleaae lnolnde also JOUY
       Opinion as to how far moh reeponaibllity         lesllg
       extenda- ia the oolleotlon     of these runds chargeable
       personally     to the one who authorized tha credit,    to
       Wm extent that he or his bondaaen oould ba held
       &&ally liable      if the xzmye lnyolyed are not
       oolleated    without delay?”
           eeotion 29 or Article      z 0r the conet1tution or
the State  of~Texas proride       that ill fees that map be payable
bl law ior  any oeroios  perrormad     by the ComnI8eloner or
the General Land Ofriee,     or in his Offloe, shall be paid,
when Yeoelmd, into the State ~TreaeurP.
            &tiole   9913 Revised 01~11 Statkw~or      the
State of Tsras requlr+     the Land~Coamirsioner    to keep a
fee book in hia ofiios    in whioh he shall ,enter all the fser
ior any serrioe mme.d in’ Art$ole 391& of said itatutes       snd
to quarterly file with the aomptroller     a Yerlfled   aooouut or
all reso 60 reaciood by him, and at the end of each qoartar
to pay oyar to the State Treasurer all monem~.reoelted
under the proyislons   of the rtaf;utcs.
           Artiale .3918%eyis:cd Ciil,l $tatutao authorlzcs
and requlrea the Land Oommlsslonec to oharga ior tha use
of the stats as riling  fee8 , ror oertifled    ooplee and Patent
fees the amount or Paes in eald Artiole      3918 enumerated.

             iSrtior0 5250 Revised Ciyil Sta%Utes or Tams rf4uirea
the Comlseioner       to &PC bond with three or more suretier
ror rirty bhouaand dollars,      payable to an& to bc approved
by the Governor, oonditlonad      for the falkhful Uieoharge of
his oificial     duties.
Hon. C. H. Carnero        Rag' 3


              ft lr the oplnlon of thlr Department that the
Laod   Commissioner la without authorit      to extend aredlt
in reapeat to the feea required bt eat& artiale         3918,
Revised Civil Statutes,      to be ahargad by the Land Com-
mlaalonar, on the aontrary the Commira~onrr        is to
reoeire the requirti     free at the tin0 of or before
flline   or dellterlng    the doaumsnta or prrformlng the
aerrlaea    in said statute   set out and in the went the
State auatalna any lose bj reamon of the Omralaalcaar
extending orsdft     ln reapeot  to auah statutory   fees), thr)
Colaaziaaionot and the sureties    on his offiolal   bond would
be liable    to the Stat0 for the.amount oi auah 1088, It

          In the oaas of Thurston County ?a. Chmelka 294
New. 857, 132 A.L.R. 1083, it la mid by the aourtt
              Y’%s rule for the Intarpratatlon        of bonds aees~~
       to be that, whsn a pub110 ofilaer         gives a bond for
       the ialthful    dlaaharge of his duties,       the word
       ‘faithful’    is held to imply that ha has assumed
       that meaaurs of reaponslbllity        laid on him by law,
       had no bond been @tent that tha objeat of a bond
       ao oonditloned    i8  to get ,auretlea    for tha performmoe
       of t&e duties    of the oiilae aaaordlng to law, and
       that anything la unfalthfulneaa        whloh the I&w does
       not exouae.
             In four latter   you lnqulre upon whoar rests tha
rsapoaalbllltp     to oollaot  aooounta for the lervioea of
the Commlaalonar in flllng      doaumenta and to? aeFtliled
ooplsa ato. undn aafd Artlale        3918 Revised Civil Statute&
Slaoa there is no authority       on the part ot the otilalal     to
oreate auoh aooounta theor la no dtatutory        provision with
rerpsot to the oolleotlon      thereof.   Thr offiolal    bond of
the otflolal    protsotr   the rights of the Stat6 to rsasive
the fee8 protlded for ln said Artiale        3918,
                                            Pew    truly   7oura,
                                 ATTORRFT         0-L       O? TEXAS